             Case 1:17-cv-01216-RP Document 15 Filed 12/05/18 Page 1 of 2




                          UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                 AUSTIN DIVISION

CHASITY LADAWN EARLEY,
                                                   Case No. 1:17-cv-01216-RP
         Plaintiff,
v.                                                 Honorable Judge Robert Pitman

GC SERVICES LIMITED PARTNERSHIP,

        Defendant.


                 AGREED STIPULATION OF DISMISSAL WITH PREJUDICE

          IT IS HEREBY STIPULATED AND AGREED by and between the Plaintiff CHASITY

LADAWN EARLEY, and the Defendant, GC SERVICES LIMITED PARTNERSHIP, through

their respective counsel, that the above-captioned action is dismissed, with prejudice, against GC

SERVICES LIMITED PARTNERSHIP, pursuant to the settlement agreement reached between

the parties and Federal Rule of Civil Procedure 41. Each party shall bear its own costs and attorney

fees.

Dated: December 5, 2018                               Respectfully Submitted,

CHASITY LADAWN EARLEY                                GC SERVICES LIMITED
                                                     PARTNERSHIP

/s/ Nathan C. Volheim                                /s/ Christopher M. Staine (with consent)
Nathan C. Volheim                                    Christopher M. Staine
Counsel for Plaintiff                                Counsel for Defendant
Sulaiman Law Group, LTD                              State Bar No. 24104576
2500 S. Highland Avenue, Suite 200                   CROWE & DUNLEVY
Lombard, Illinois 60148                              1919 McKinney Avenue, Suite 100
Phone: (630) 575-8181                                Dallas, TX 75201
Fax :(630) 575-8188                                  Phone: (214) 420-2143
nvolheim@sulaimanlaw.com                             Fax: (214) 736-1763
                                                     christopher.staine@crowedunlevy.com
            Case 1:17-cv-01216-RP Document 15 Filed 12/05/18 Page 2 of 2




                                  CERTIFICATE OF SERVICE

          I hereby certify that I today caused a copy of the foregoing document to be electronically

filed with the Clerk of Court using the CM/ECF system which will be sent to all attorneys of

record.



                                                              s/ Nathan C. Volheim_____
                                                              Nathan C. Volheim
